                                                                                           FILED
                                                                                  2020 Jan-15 AM 09:52
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

MICHAEL ANTHONY POWELL,                   )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )
                                          )    2:17-cv-00457-RDP-JEO
SHELBY COUNTY SHERIFF                     )
JOHN SAMANIEGO, et al.,                   )
                                          )
       Defendants.                        )

                          MEMORANDUM OPINION

      The Magistrate Judge filed a report on December 19, 2019, recommending

the defendants’ special reports be treated as motions for summary judgment and

further recommending that the motion be granted. (Doc. 79). The Magistrate Judge

further recommended Plaintiff’s cross-motion for summary judgment be denied.

(Id.). Although the parties were advised of their right to file specific written

objections within fourteen days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the Magistrate Judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. Accordingly, the

court ORDERS that the defendants’ motions for summary judgment are

GRANTED, and Plaintiff’s cross-motion for summary judgment is due to be

DENIED.
DONE and ORDERED this January 15, 2020.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                 2
